DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 03/25/2021. Claims 1-15 are currently pending in the application. An action follows below:
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features, “a first grid-shaped groove,” “a first lead groove,” “a first lead region,” “a second grid-shaped groove,” “a second lead groove,” “a second lead region,” “a first alignment pattern groove,” “a first alignment mark,” “a second alignment pattern groove,” “a second alignment mark,” “an electrical connection region of the first lead region,” and “an electrical connection region of the second lead region” of the current claims, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

FIRST SET OF REJECTIONS:
Claims 1, 2, 4, 5, 9-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 2014/0353012 A1; hereinafter Zhao’012.)
As per claim 1, Zhao’012 discloses an ultra-thin composite transparent conductive film (see at least Figs. 1, 2, 8, 9) comprising: 
a transparent substrate (see at least Figs. 8-9; ¶ 45, disclosing a transparent substrate 10;)
a first UV glue layer disposed on one side of the transparent substrate, pattern-imprinted and cured to form a first grid-shaped groove and a first lead groove, the first grid-shaped groove and the first lead groove being filled with conductive materials to form a first conductive layer and a first lead region respectively, depth of the first grid-shaped groove and the first lead groove being smaller than a thickness of the first UV glue layer (see at least Figs. 1, 6, 7, 9 and the corresponding description if necessary, disclosing a first UV glue layer 80 [see ¶ 69] disposed/formed on one/top side of the transparent substrate 10 by coating and curing as required by the UV glue layer, pattern-imprinted and cured to form a first grid-shaped groove [see Fig. 6 for a regular first grid-shaped groove or Fig. 7 for a random first grid-shaped groove] in the sensing area 112 and a first lead groove in the border area 114, the first grid-shaped groove and the first lead groove being filled with conductive materials to form a first conductive layer and a first lead region respectively [see ¶ 70], depth/height of the first grid-shaped groove and the first lead groove being smaller than a thickness/height of the first UV glue layer 80;) 
a second UV glue layer disposed on one side of the first UV glue layer away from the transparent substrate and used as a reinforced insulating support layer (see at least ¶ 75, disclosing a transparent protective layer being UV adhesive and used to cover the first conductive layer 30, i.e., an UV adhesive layer, as the claimed second UV glue layer, disposed/formed between the first UV glue layer 80 and a third UV glue layer 20 by coating and curing as required by the UV glue layer;) and 
see at least Figs. 2, 6-8 and the corresponding description if necessary, disclosing a third UV glue layer 20 [see ¶ 47] disposed/formed on one side of the second UV glue layer away from the transparent substrate [see the above discussion regarding to the second UV glue layer] by coating and curing as required by the UV glue layer, pattern-imprinted and cured to form a second grid-shaped groove [see Fig. 6 for a regular second grid-shaped groove or Fig. 7 for a random second grid-shaped groove] in the sensing area 112 and a second lead groove in the border area 114, the second grid-shaped groove and the second lead groove being filled with conductive materials to form a second conductive layer and a second lead region respectively [see ¶ 51], and depth of the second grid-shaped groove and the second lead groove being not greater than a thickness of the third UV glue layer [20].)

As per claim 2, Zhao’012 discloses wherein:
the first UV glue layer is pattern-imprinted and cured to form the first grid-shaped groove, the first lead groove, and a first alignment pattern groove, the first alignment pattern groove is filled with conductive materials to form a first alignment mark, and the depth of the first grid-shaped groove, the first lead groove, and the first alignment pattern groove is smaller than the thickness of the first UV glue layer (see at least Figs. 6, 7, 9 and the corresponding description if necessary, disclosing the first UV glue layer [80] being pattern-imprinted and cured to form the first grid-shaped groove in the sensing area 112, the first lead groove in the border area 114, and a first alignment pattern groove, the first alignment pattern groove is filled with conductive materials to form a first alignment mark [see at least ¶ 70], and the depth of the first grid-shaped groove, the first lead groove, and the first alignment pattern groove is smaller than the thickness of the first UV glue layer;) 
the third UV glue layer is pattern-imprinted and cured to form the second grid-shaped groove, the second lead groove, and a second alignment pattern groove, the second alignment pattern groove is filled with conductive materials to form a second alignment mark, and the see at least Figs. 2, 6-8 and the corresponding description if necessary, disclosing the third UV glue layer being pattern-imprinted and cured to form the second grid-shaped groove in the sensing area, the second lead groove in the border area 114, and a second alignment pattern groove, the second alignment pattern groove is filled with conductive materials to form a second alignment mark [see ¶ 51], and the depth of the second grid-shaped groove, the second lead groove, and the second alignment pattern groove is not greater than the thickness of the third UV glue layer;) and 
patterns of the first alignment mark and the second alignment mark are retained or cut in a transparent conductive film product (see at least Figs. 8-9.)

As per claim 4, Zhao’012 discloses wherein materials of the second UV glue layer and the third UV glue layer are different, and materials of the first UV glue layer and the third UV glue layer are the same or different (see ¶¶ 23, 69, 75, disclosing that materials of the first UV glue layer, the second UV glue layer, and the third UV glue layer can be UV adhesive embossed plastic or UV adhesive embossed polycarbonate, thereby rendering the materials of the first UV glue layer and the third UV glue layer to be UV adhesive embossed plastic and the material of the second UV glue layer to be UV adhesive embossed polycarbonate, i.e., materials of the second UV glue layer and the third UV glue layer are different and materials of the first UV glue layer and the third UV glue layer are the same; or in the alternative, rendering the materials of the first UV glue layer and the second UV glue layer to be UV adhesive embossed plastic and the third UV glue layer to be UV adhesive embossed polycarbonate, i.e., materials of the second UV glue layer and the third UV glue layer are different and materials of the first UV glue layer and the third UV glue layer are different.)
As per claim 5, Zhao’012 discloses wherein an electrical connection region of the first lead region is not covered with the second UV glue layer, and an electrical connection region of the second lead region does not overlap with the electrical connection region of the first lead region (see at least Figs. 1-2, 10, an electrical connection region of the first lead region on the [left] region 120 being not covered with the construed second UV glue layer, and an electrical connection region of the second lead region on the [right] region 120 does not overlap with the electrical connection region of the first lead region.)
As per claim 9, Zhao’012 discloses the ultra-thin composite transparent conductive film according to claim 1, further comprising: a protective layer provided on an upper surface of the third UV glue layer (see at least ¶ 75, disclosing the transparent conductive film further comprising a transparent protective layer being polycarbonate layer, i.e., a polymer layer, the first UV glue layer, the second UV glue layer, the third UV glue layer, the protective layer, and the transparent substrate together form a composite transparent conductive film; further see at least Figs. 1, 2, disclosing that the electrical connection region of the second lead region does not overlap with the electrical connection region of the first lead region.)
As per claim 10, see the discussion in the rejections of claims 1, 2 and 5 for similar limitations.
As per claim 11, see the discussion in the rejection of claim 1 for similar limitations.
As per claim 12, see the discussion in the rejection of claim 1 for similar limitations. Zhao’012 further discloses a touch display panel comprising: a display device (see at least ¶¶ 2-3, disclosing a touch screen display device comprising a flat panel display and a touch panel being on the flat panel display and comprising a transparent conductive film;) and the touch panel comprising the ultra-thin composite transparent conductive film as discussed in the rejection of claim 1.
As per claim 14, Zhao’012 further discloses a large-size touch all-in-one machine apparatus (see at least ¶¶ 2-3, disclosing an apparatus comprising a touch screen display device comprising a flat panel display and a touch panel a touch panel being on the flat panel display and comprising a transparent conductive film,) comprising: a CPU (see at least ¶¶ 2-4, disclosing a CPU comprising a processor determining the touch location and controlling the touch screen flat display device;) an inherent power supply for supplying power to the apparatus for operating; a display device comprising a touch panel (further see the above discussion; or see at least ¶¶ 2-3, disclosing a touch screen display device comprising a flat panel display and a touch panel being on the flat panel display and comprising a transparent conductive film,) comprising an ultra-thin composite transparent conductive film as discussed in the rejection of claim 1.

see at least Figs. 1-4) comprising: 
 	a transparent substrate having a first grid-shaped groove and a first lead groove formed by pattern-imprinting one side thereof, the first grid-shaped groove and the first lead groove being filled with conductive materials to form a first conductive layer and a first lead region (see at least Figs. 1, 3, 6, 7, disclosing a transparent substrate 10 having a first grid-shaped groove [see Fig. 6 for a regular first grid-shaped groove or Fig. 7 for a random first grid-shaped groove] in the sensing area 112 and a first lead groove being in the border area 114 and formed by pattern-imprinting one side thereof, the first grid-shaped groove and the first lead groove being filled with conductive materials to form a first conductive layer 30 in the sensing area 112 and a first lead region in the border area 114;) 
a second UV glue layer disposed on the one side of the transparent substrate and used as a reinforced insulating support layer, and an electrical connection region of the first lead region being not coated with the second UV glue layer (see at least Figs. 3-4; ¶ 75, disclosing a transparent protective layer being UV adhesive and used to cover the first conductive layer 30, i.e., an UV adhesive layer, as the claimed second UV glue layer, disposed between the transparent substrate 10 and a third UV glue layer 20;) and 
a third UV glue layer disposed on one side of the second UV glue layer away from the transparent substrate, pattern-imprinted and cured to form a second grid-shaped groove and a second lead groove, the second grid-shaped groove and the second lead groove being filled with conductive materials to form a second conductive layer and a second lead region respectively, and depth of the second grid-shaped groove and the second lead groove being not greater than a thickness of the third UV glue layer (see at least Figs. 2, 4, 6-7 and the corresponding description if necessary, disclosing a third UV glue layer 20 [see ¶ 47] disposed on one side of the above-discussed second UV glue layer away from the transparent substrate 10, pattern-imprinted and cured to form a second grid-shaped groove [see Fig. 6 for a regular second grid-shaped groove or Fig. 7 for a random second grid-shaped groove] in the sensing area 112 and a second lead groove in the border area 114, the second grid-shaped groove and the second lead groove being filled with conductive materials [see ¶ 51], to form a second conductive layer 40 and a second lead region in the border area 114 respectively, and depth of the second grid-shaped groove and the second lead groove being not greater than a thickness of the third UV glue layer 20.)

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao’012 in view of Yamazaki et al. (US 2019/0193374 A1; hereinafter Yamazaki.)
As per claim 3, Zhao’012 discloses the range of the thickness of the element [50/60] being in 5µm-20µm (see at least ¶¶ 58, 60) and the range of the thickness of the first UV layer [80] and the third UV layer [20] being greater than the range of the thickness of the element [50/60] because the conductive elements [30, 50] are embedded in the first UV layer [80] and the conductive elements [40, 60] are embedded in the third UV layer [20] (see at least Figs. 8-9; ¶ 54.) Zhao’012 further discloses the second UV layer not having the conductive element embedded, but is silent to “a thickness of the second UV glue layer in the range of 1µm-10µm,” as claimed.
However, in the same field of endeavor, Yamazaki discloses an adhesive layer [12-3], used in a touch screen device (see at least Fig. 3; ¶ 120,) disposed on one side of the touch conductive layer [6] (see at least Fig. 3,) being an UV adhesive layer (see at least ¶ 35:8-14,) and having a thickness in the range of 1µm-10µm (see at least ¶ 80].)
Since Zhao’012, as discussed above, discloses the range of the thickness of the first UV layer having the conductive element embedded therein and the third UV layer having the conductive element embedded therein being greater than the range of 5µm-20µm of the thickness of the conductive element and the second UV layer not having the conductive element embedded therein, a person of ordinary skill in the art would obviously recognize that the second UV layer having a thickness less than the thickness of the first UV layer and the third UV layer can be used. For instance, in the case of the thickness of the first UV layer and the third UV layer in the range of 6µm to 10µm when the conductive element is in the range of 5µm to 9µm or less, a person of ordinary skill in the art would obviously make the second UV layer having a thickness in the range of 6µm to 10µm that satisfies “a thickness of the second UV glue layer in the range of 1µm-10µm,” as claimed.
Moreover, Yamazaki, as discussed above, teaches the UV adhesive layer having a thickness in the range of 1µm-10µm.
In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968). 
Therefore, while Zhao’012 may not explicitly disclose the particular range of the thickness of the second UV adhesive layer, as presently claimed, one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would have found it obvious to make the Zhao’012 second UV layer having the particular range of the thickness of the second UV adhesive layer, as desired as claimed and as taught by the Yamazaki reference, to improve the above modified transparent conductive film of the Zhao’012 reference for the predictable result of reducing the cost of the transparent conductive film in accordance with a particular application. 

As per claim 7, Zhao’012 discloses wherein the second UV glue layer is a single layer formed by coating UV curing glue on the one side of the first UV glue layer (see the discussion in the rejection of claim 1; or see at least ¶ 75,) the electrical connection region of the first lead region is not covered with the second UV glue layer (see at least Figs. 1, 2, 8, 9,) the third UV glue layer is formed by coating a layer of UV curing glue on the one side of the second UV glue layer, and the first UV glue layer is formed by coating a layer of UV curing glue on the one side of the transparent substrate (see at least Figs. 1, 2, 8, 9.) Accordingly, Zhao’012 discloses all limitations of this claim including the second UV glue layer being a single layer formed by coating UV curing glue on the one side of the first UV glue layer, instead of “the second UV glue layer is a composite layer formed by coating UV curing glue on the one side of the first UV glue layer multiple times,” as claimed.
However, in the same field of endeavor of the laminate for a touch screen device (see at least Fig. 3; ¶ 120,) Yamazaki discloses an adhesive layer [12-3] disposed on one side of the touch conductive layer [6] (see at least Fig. 3,) being an UV adhesive layer (see at least ¶ 35:8-14,) and being a single layer formed by coating UV curing glue on the one side of the touch conductive layer or a composite layer formed by coating UV curing glue on the one side of the touch conductive layer multiple times (see ¶ 80.)
the second UV glue layer is a composite layer formed by coating UV curing glue on the one side of the first UV glue layer multiple times,” as claimed. Yamazaki, as discussed above, discloses that the adhesive layer disposed on one side of the touch conductive layer can be a single layer formed by coating UV curing glue on the one side of the touch conductive layer or a composite layer formed by coating UV curing glue on the one side of the touch conductive layer multiple times. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the same aforementioned technique of Yamazaki to make the Zhao’012 second adhesive layer to be a composite layer formed by coating UV curing glue on the one side of the first UV glue layer multiple times, as desired as claimed, to obtain the same predictable result.
	

Claims 6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao’012 in view of Gao et al. (US 2014/0360757 A1; hereinafter Gao.)
As per claim 6, Zhao’012, as discussed in the rejection of claim 1, further discloses the substrate [10] and the first UV adhesive layer [80] bonding together (see at least Figs. 8-9,) but is silent to a tackifying layer between the transparent substrate and the first UV glue layer, as claimed.
However, in the same field of endeavor, Gao discloses a related transparent conductive film (see at least Fig. 1) comprising a tackifying layer [12] coated or a tackifying process performed between the transparent substrate [11] and the first UV glue layer [13], so as to increase the bonding strength between the substrate and the UV adhesive layer (see at least Fig. 1; ¶ 32: last 4 lines.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Zhao’012 to include a tackifying layer coated or a tackifying process performed between the transparent substrate and the first UV glue layer, in view of the teaching in the Gao reference, to improve the above modified transparent conductive film of the Zhao’012 reference for the predictable result of increasing the bonding strength between the substrate and the UV adhesive layer.

see at least ¶¶ 52, 53, 57, 59,) instead of nano silver paste, nano copper paste, graphene materials, nano silver wires or carbon nanotube materials, as claimed.
However, in the same field of endeavor, Gao discloses a related transparent conductive film (see at least Fig. 1) comprising grooves filled with nano silver paste (see at least ¶ 31,) so as to improve in light transmittance as well as having constant electrical conductivity (see at least ¶ 29.)
Zhao’012, as discussed above, discloses the grooves filled with silver instead of nano silver paste. Gao, as discussed above, discloses the grooves filled with nano silver paste, so as to improve in light transmittance as well as having constant electrical conductivity. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to fill in the grooves of the Zhao’012 with nano silver paste, in view of the teaching in the Gao reference, to improve the above modified transparent conductive film of the Zhao’012 reference for the predictable result of improving light transmittance as well as having constant electrical conductivity.

As per claim 13, Zhao’012 discloses a touch panel (see at least Figs. 8-9; ¶¶ 2-3, disclosing a touch screen display device comprising a flat panel display and a touch panel being on the flat panel display and comprising a transparent conductive film) comprising:
a  (see the rejection of claim 1 for a transparent substrate [10] as a cover plate; see ¶ 45 for material of the substrate [10];) 
a first UV glue layer formed by coating a layer of UV curing glue on one side of the see the rejection of claim 1;)
see the rejection of claim 1;) and 
a third UV glue layer disposed on one side of the second UV glue layer away from the glass cover plate, pattern-imprinted and cured to form a second grid-shaped groove and a second lead groove, the second grid-shaped groove and the second lead groove being filled with conductive materials to form a second conductive layer and a second first lead region respectively, and depth of the second grid-shaped groove and the second lead groove being not greater than a thickness of the third UV glue layer (see the rejection of claim 1.)
Accordingly, Zhao’012 discloses all limitations of this claim including the cover plate formed of polymethyl methacrylate (PMMA) or polycarbonate (PC), instead of glass, as claimed.

However, in the same field of endeavor, Gao discloses a related touch panel (see at least Figs. 1, 3, 6-9; ¶ 29; ¶ 31) comprising a transparent conductive film (see at least Fig. 1) comprising a glass cover plate (see at least Fig. 1; ¶ 7, ¶ 43, disclosing the cover plate [11] being glass, polymethyl methacrylate (PMMA), or polycarbonate (PC); and a first UV glue layer formed on one side of the glass cover plate (see at least Fig. 1, disclosing a first UV glue layer [13] formed on one side of the glass cover plate [11].)
Zhao’012, as discussed above, discloses the cover plate formed of polymethyl methacrylate (PMMA) or polycarbonate (PC), instead of glass, as claimed. Gao, as discussed above, discloses the cover plate formed of polymethyl methacrylate (PMMA), polycarbonate (PC), or glass to obtain the same predictable of increasing the light transmittance of the entire transparent conductive film used in the touch panel of the touch screen (see at least ¶¶ 43-44.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the glass cover plate, as desired as claimed, in the touch panel of the Zhao’012 reference, in view of the teaching in the Gao reference, to obtain the same predictable of increasing the light transmittance of the entire transparent conductive film used in the touch panel of the touch screen.

Claim 13 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Zhao’012 in view of Zhao et al. (US 2014/0354901 A1; hereinafter Zhao’901.)
see at least Figs. 8-9; ¶¶ 2-3, disclosing a touch screen display device comprising a flat panel display and a touch panel being on the flat panel display and comprising a transparent conductive film) comprising:
a  (see the rejection of claim 1 for a transparent substrate [10] as a cover plate; see ¶ 45 for material of the substrate [10];) 
a first UV glue layer formed by coating a layer of UV curing glue on one side of the see the rejection of claim 1;)
a second UV glue layer disposed on one side of the first UV glue layer away from the see the rejection of claim 1;) and 
a third UV glue layer disposed on one side of the second UV glue layer away from the glass cover plate, pattern-imprinted and cured to form a second grid-shaped groove and a second lead groove, the second grid-shaped groove and the second lead groove being filled with conductive materials to form a second conductive layer and a second first lead region respectively, and depth of the second grid-shaped groove and the second lead groove being not greater than a thickness of the third UV glue layer (see the rejection of claim 1.)
Accordingly, Zhao’012 discloses all limitations of this claim including the cover plate formed of polymethyl methacrylate (PMMA) or polycarbonate (PC), instead of glass, as claimed.

However, in the same field of endeavor, Zhao’901 discloses a related touch panel (see at least Fig. 1, disclosing a touch panel comprising the element(s) [100/100, 200]) comprising a transparent conductive film (see at least Figs. 1, 15, 16, disclosing a transparent conductive film 100) comprising a glass cover plate (see at least Figs. 15-16; ¶ 85, disclosing the cover plate [10] being glass, polymethyl methacrylate (PMMA), or polycarbonate (PC); and a first UV glue layer formed on one side of the glass cover plate (see at least Figs. 15-16, disclosing a first UV glue layer [70] formed on one side of the glass cover plate [10].)
see at least ¶ 114.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the glass cover plate, as desired as claimed, in the touch panel of the Zhao’012 reference, in view of the teaching in the Zhao’901 reference, to obtain the same predictable of having the light transmittance of, the transparent conductive film used in the touch panel of the touch screen, at least 86%.






SECOND SET OF REJECTIONS:
Claims 1, 2, 4, 6, 8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (US 2014/0253824 A1.)
As per claim 1, He discloses an ultra-thin composite transparent conductive film (see at least Figs. 3, 6, 7, 12, disclosing an ultra-thin composite transparent conductive film comprising elements [120-150/ 21, 410-450]) comprising: 
a transparent substrate (see at least Figs. 3, 6, 7, 12; ¶ 35:5-6; ¶ 57:3-4, disclosing a transparent substrate [150/450]; ¶ 35;) 
a first UV glue layer disposed on one side of the transparent substrate (see at least Figs. 3, 6, 7, 12; ¶ 74, disclosing a first transparent insulating layer [160] being a first UV glue layer including elements [140/440] and disposed/formed on one/upper side of the transparent substrate [150/450] by coating and curing as required by the UV glue layer [[also see Figs. 15-17 if necessary]],) pattern-imprinted and cured to form a first grid-shaped groove and a first lead groove, the first grid-shaped groove and the first lead groove being filled with conductive materials to form a first conductive layer and a first lead region respectively, depth of the first grid-shaped groove and the first lead groove being smaller than a thickness of the first UV glue layer (see at least Figs. 3, 5-7, 12; ¶¶ 39, 50, 51, 76, disclosing the first UV layer [160] pattern-imprinted and cured to form a first grid-shaped trench/groove in the central region of the element [140/440] and a first lead trench/groove in the edge/peripheral region of the element [140/440], the first grid-shaped trench/groove and the first lead trench/groove being filled with conductive materials, such as carbon nanotubes graphene, or nano silver paste, to form a first conductive layer [140/440] and a first lead region [[through which each driving electrode of the driving electrode layer [140/440] is electrically connected to the peripheral excitation signal module]] respectively, depth of the first grid-shaped trench/groove and the first lead trench/groove being smaller than a thickness of the first UV glue layer [160];) 
a second UV glue layer disposed on one side of the first UV glue layer away from the transparent substrate and used as a reinforced insulating support layer (see at least Figs. 3, 12; ¶ 36, disclosing an adhesive layer [130/430] being LOCA which is a second UV glue layer, disposed on one side of the first UV glue layer [160] away from the transparent substrate [150/450] by coating and curing as required by the UV glue layer [[also see Figs. 15-17 if necessary]] and used as a reinforced insulating support layer;) and 
a third UV glue layer (see at least Figs. 3, 6, 7, 12; ¶ 74, disclosing a third transparent insulating layer [160] being a third UV glue layer including elements [120/420] and disposed on one/upper side of the second UV layer [130/430],) disposed on one/upper side of the second UV glue layer away from the transparent substrate (see at least Figs. 3, 12, disclosing by a third UV glue layer disposed/formed on one/upper side of the second UV glue layer [130/430] away from the transparent substrate [150/450] by coating and curing as required by the UV glue layer [[also see Figs. 15-17 if necessary]],) pattern-imprinted and cured to form a second grid-shaped groove and a second lead groove, the second grid-shaped groove and the second lead groove being filled with conductive materials to form a second conductive layer and a second lead region respectively, and depth of the second grid-shaped groove and the second lead groove being not greater than a thickness of the third UV glue layer (see at least Figs. 3, 4, 6, 7, 12; ¶¶ 39, 50, 51, 76, disclosing the third UV glue layer [160] pattern-imprinted and cured to form a second grid-shaped trench/groove in the central region of the element [140/440] and a second lead groove in the edge/peripheral region of the element [140/440], the second grid-shaped trench/groove and the second lead trench/groove being filled with conductive materials, such as carbon nanotubes graphene, or nano silver paste, to form a second conductive layer [120/420] and a second lead region [[through which each sensing electrode of the sensing electrode layer [120/420] is electrically connected to the peripheral sensing detection processing module]] respectively, and depth of the second grid-shaped trench/groove and the second lead trench/groove being not greater than a thickness of the third UV glue layer [160].)

As per claim 2, He discloses wherein:
the first UV glue layer is pattern-imprinted and cured to form the first grid-shaped groove, the first lead groove, and a first alignment pattern groove, the first alignment pattern groove is filled with conductive materials to form a first alignment mark, and the depth of the first grid-shaped groove, the first lead groove, and the first alignment pattern groove is smaller than the thickness of the first UV glue layer (see the discussion in the rejection of claim 1 or see at least Figs. 3, 5, 12; ¶¶ 39, 50, 51, 76, disclosing the first UV glue layer [160] being pattern-imprinted and cured to form the first grid-shaped trench/groove, the first lead trench/groove, and a first alignment pattern trench/groove, the first alignment pattern trench/groove is filled with conductive materials, such as carbon nanotubes graphene, or nano silver paste, to form a first alignment mark, and the depth of the first grid-shaped trench/groove, the first lead trench/groove, and the first alignment pattern trench/groove is smaller than the thickness of the first UV glue layer [160];) 
the third UV glue layer is pattern-imprinted and cured to form the second grid-shaped groove, the second lead groove, and a second alignment pattern groove, the second alignment pattern groove is filled with conductive materials to form a second alignment mark, and the depth of the second grid-shaped groove, the second lead groove, and the second alignment pattern groove is not greater than the thickness of the third UV glue layer (see the discussion in the rejection of claim 1 or see at least Figs. 3, 5, 12; ¶¶ 39, 50, 51, 76, disclosing the third UV glue layer [160] being pattern-imprinted and cured to form the second grid-shaped trench/groove, the second lead trench/groove, and a second alignment pattern trench/groove, the second alignment pattern trench/groove is filled with conductive materials, such as carbon nanotubes graphene, or nano silver paste, to form a second alignment mark, and the depth of the second grid-shaped trench/groove, the second lead groove, and the second alignment pattern trench/groove is not greater than the thickness of the third UV glue layer [160];) and 
patterns of the first alignment mark and the second alignment mark are retained or cut in a transparent conductive film product (see at least Figs. 3, 12.)

As per claim 4, He discloses materials of the second UV glue layer and the third UV glue layer being different and materials of the first UV glue layer and the third UV glue layer being same (see at least ¶ 74:5-6, disclose the materials of the first UV glue layer [lower 160 layer] and the third UV glue layer [upper 160 layer] being UV adhesive; ¶ 36 disclosing material of the second UV glue layer [130/430] being OCA or LOCA.)
As per claim 6, He discloses a tackifying layer coated or a tackifying process performed between the transparent substrate and the first UV glue layer (see at least Figs. 3, 12, disclosing a tackifying layer [141/21] coated or a tackifying process performed between the transparent substrate [150] and the first UV glue layer [160].)
As per claim 8, He discloses the first grid-shaped groove, the second grid-shaped groove, the first lead groove, and the second lead groove filled with nano silver paste, nano copper paste, graphene materials, nano silver wires or carbon nanotube materials (see at least ¶¶ 50, 76.)
As per claim 11, see the discussion in the rejection of claim 1 for similar limitations.
As per claim 12, see the discussion in the rejection of claim 1 for similar limitations. He further discloses a touch display panel comprising: a display device (see at least Figs. 1-2; ¶¶ 34-35, disclosing a touch screen display device comprising a LCD display device and a touch panel [100] being on the flat panel display and comprising an ultra-thin composite transparent conductive film;) and the touch panel comprising the ultra-thin composite transparent conductive film as discussed in the rejection of claim 1.
As per claim 13, see the discussion in the rejection of claim 1 for similar limitations. Note that the transparent substrate [450] of claim 1 is the glass cover plate of claim 13 (see ¶ 58, disclosing the transparent substrate [450] being the glass cover plate.)
As per claim 14, He further discloses a large-size touch all-in-one machine apparatus (see Fig. 1; ¶ 34, disclosing an electronic device [10], as a large-size touch all-in-one machine apparatus) comprising: an inherent CPU (see at least ¶ 34, disclosing the electronic device [10], such as a tablet PC, a notebook computer, and etc., comprising an inherent CPU;) an inherent power supply for supplying power to the apparatus [10] for operating; and a display device comprising a touch panel (see at least Figs. 1-2, disclosing a touch screen display device comprising a LCD display and a touch panel [100] being on the LCD display and comprising a transparent conductive film,) comprising an ultra-thin composite transparent conductive film as discussed in the rejection of claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Yamazaki.
As per claim 3, He is silent to “a thickness of the second UV glue layer in the range of 1µm-10µm,” as claimed.
However, in the same field of endeavor, Yamazaki discloses an adhesive layer [12-3], used in a touch screen device (see at least Fig. 3; ¶ 120,) disposed on one side of the touch conductive layer [6] (see at least Fig. 3,) being an UV adhesive layer (see at least ¶ 35:8-14,) and having a thickness in the range of 1µm-10µm (see at least ¶ 80].)
Furthermore, a change in range/size was judicially recognized as being within the level of ordinary skill in the art, In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968). Therefore, while He may not explicitly disclose the particular range of the thickness of the second UV adhesive layer, as presently claimed, one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would have found it obvious to make the He second UV layer having the particular range of the thickness of the second UV adhesive layer, as desired as claimed and as taught by the Yamazaki reference, to improve the above modified transparent conductive film of the He reference for the predictable result of reducing the cost of the transparent conductive film in accordance with a particular application. 

Claims 5, 9, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Zhao’012.
As per claim 5, He, as discussed in the is silent to “wherein an electrical connection region of the first lead region is not covered with the second UV glue layer, and an electrical connection region of the second lead region does not overlap with the electrical connection region of the first lead region,” as claimed.
However, in the same field of endeavor, Zhao’012 discloses an ultra-thin composite transparent conductive film (see at least Figs. 1, 2, 8, 9) comprising: 
see at least Figs. 1, 6, 7, 9 and the corresponding description if necessary, disclosing a first UV glue layer 80 [see ¶ 69] disposed/formed on one/top side of the transparent substrate 10 by coating and curing as required by the UV glue layer, pattern-imprinted and cured to form a first grid-shaped groove [see Fig. 6 for a regular first grid-shaped groove or Fig. 7 for a random first grid-shaped groove] in the sensing area 112 and a first lead groove in the border area 114, the first grid-shaped groove and the first lead groove being filled with conductive materials to form a first conductive layer and a first lead region respectively [see ¶ 70], depth/height of the first grid-shaped groove and the first lead groove being smaller than a thickness/height of the first UV glue layer 80;) 
a second UV glue layer disposed on one side of the first UV glue layer away from the transparent substrate and used as a reinforced insulating support layer (see at least ¶ 75, disclosing a transparent protective layer being UV adhesive and used to cover the first conductive layer 30, i.e., an UV adhesive layer, as the claimed second UV glue layer, disposed/formed between the first UV glue layer 80 and a third UV glue layer 20 by coating and curing as required by the UV glue layer;) and 
a third UV glue layer disposed on one side of the second UV glue layer away from the transparent substrate, pattern-imprinted and cured to form a second grid-shaped groove and a second lead groove, the second grid-shaped groove and the second lead groove being filled with conductive materials to form a second conductive layer and a second lead region respectively, and depth of the second grid-shaped groove and the second lead groove being not greater than a thickness of the third UV glue layer (see at least Figs. 2, 6-8 and the corresponding description if necessary, disclosing a third UV glue layer 20 [see ¶ 47] disposed/formed on one side of the second UV glue layer away from the transparent substrate [see the above discussion regarding to the second UV glue layer] by coating and curing as required by the UV glue layer, pattern-imprinted and cured to form a second grid-shaped groove [see Fig. 6 for a regular second grid-shaped groove or Fig. 7 for a random second grid-shaped groove] in the sensing area 112 and a second lead groove in the border area 114, the second grid-shaped groove and the second lead groove being filled with conductive materials to form a second conductive layer and a second lead region respectively [see ¶ 51], and depth of the second grid-shaped groove and the second lead groove being not greater than a thickness of the third UV glue layer [20],)
wherein an electrical connection region of the first lead region is not covered with the second UV glue layer, and an electrical connection region of the second lead region does not overlap with the electrical connection region of the first lead region (see at least Figs. 1-2, 10, an electrical connection region of the first lead region on the [left] region 120 being not covered with the construed second UV glue layer, and an electrical connection region of the second lead region on the [right] region 120 does not overlap with the electrical connection region of the first lead region.)
Zhao’012 further teaches at ¶ 78: “…The connection between a flexible connecting component and an external device can be realized via adhering or bonding, or via direct plug-in connecting by providing a male or female end at the end portion of the flexible connecting component. Meanwhile, since the adhering or bonding process is not needed, the production cost can be lowered, and the production yield can be improved.” Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the transparent conductive film of the He reference to include “an electrical connection region of the first lead region is not covered with the second UV glue layer, and an electrical connection region of the second lead region does not overlap with the electrical connection region of the first lead region,” in view of the teaching in the Zhao’012 reference, to improve the above modified transparent conductive film of the He reference for the predictable result of lowering the production cost and improving the production yield.

As per claim 9, the above modified He transparent conductive film in view of Zhao’012, as discussed in the rejection of claim 5, obviously comprises: a protective layer provided on an upper surface of the third UV glue layer (see He at least Fig. 12, disclosing a protective layer [410] provided on an upper surface of the construed third UV glue layer [160],) wherein the protective layer is a polymer layer (see He at least ¶ 58,) the first UV glue layer, the second UV glue layer, the third UV glue layer, the protective layer, and the transparent substrate together form a composite transparent conductive film as shown in Fig. 12, and the electrical connection see the discussion in the rejection of claim 5 or see Zhao’012 at least Figs. 1-2, 10, disclosing the electrical connection region of the first lead region on the [left] region 120 being not covered with the construed second UV glue layer and the electrical connection region of the second lead region on the [right] region 120 not overlapping with the electrical connection region of the first lead region.)

	As per claim 10, see the discussion in the rejection of claims 1, 2 and 5 for similar limitations. Accordingly, the above modified He transparent conductive film in view of Zhao’012 obviously renders all limitations of this claim.
As per claim 15, see the discussion in the rejection of claims 1 and 5 for similar limitations. Note that a transparent substrate of claim 15 corresponds to a first UV glue layer of claim 1 or a combination of the first UV glue layer and a transparent substrate of claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Zhao’012, and further in view of Yamazaki. 
As per claim 7, the above modified He transparent conductive film in view of Zhao’012, as discussed in the rejection of claim 5, obviously renders wherein the second UV glue layer is a single layer formed by coating UV curing glue on the one side of the first UV glue layer (see the discussion in the rejection of claim 1,) the electrical connection region of the first lead region is not covered with the second UV glue layer (see the discussion in the rejection of claim 5 or see Zhao’012 at least Figs. 1-2, 10, disclosing the electrical connection region of the first lead region on the [left] region 120 being not covered with the construed second UV glue layer and the electrical connection region of the second lead region on the [right] region 120 not overlapping with the electrical connection region of the first lead region,) the third UV glue layer is formed by coating a layer of UV curing glue on the one side of the second UV glue layer (see the discussion in the rejection of claim 1,) and the first UV glue layer is formed by coating a layer of UV curing glue on the one side of the transparent substrate (see the discussion in the rejection of claim 1.) Accordingly, the above modified He in view of Zhao’012 obviously renders all limitations of this claim including “the second UV glue layer is a single layer formed by coating UV curing glue on the one side of the first UV glue layer,” instead of “the second UV glue layer is a composite layer formed by coating UV curing glue on the one side of the first UV glue layer multiple times,” as claimed.
However, in the same field of endeavor of the laminate for a touch screen device (see at least Fig. 3; ¶ 120,) Yamazaki discloses an adhesive layer [12-3] disposed on one side of the touch conductive layer [6] (see at least Fig. 3,) being an UV adhesive layer (see at least ¶ 35:8-14,) and being a single layer formed by coating UV curing glue on the one side of the touch conductive layer or a composite layer formed by coating UV curing glue on the one side of the touch conductive layer multiple times (see ¶ 80.)
The above modified He in view of Zhao’012, as discussed above, discloses the second UV glue layer being a single layer formed by coating UV curing glue on the one side of the first UV glue layer. Yamazaki, as discussed above, discloses that the adhesive layer disposed on one side of the touch conductive layer can be a single layer formed by coating UV curing glue on the one side of the touch conductive layer or a composite layer formed by coating UV curing glue on the one side of the touch conductive layer multiple times. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the same aforementioned technique of Yamazaki to make the He second adhesive layer to be a composite layer formed by coating UV curing glue on the one side of the first UV glue layer multiple times, as desired as claimed, to obtain the same predictable result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626